IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CURTIS FOOSE,                            : No. 145 MM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
THE COMMONWEALTH OF                      :
PENNSYLVANIA COURT OF COMMON             :
PLEAS OF SCHUYKILL COUNTY,               :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Extraordinary Relief is

DISMISSED.